UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7307


EDWARD WILLIAMS,

                Plaintiff - Appellant,

          v.

CORRECTIONAL MEDICAL SERVICES,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-02412-JFM)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edward    Williams   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).    We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.     See Williams v. Corr. Med. Servs., No.

1:14-cv-02412-JFM (D. Md. Aug. 11, 2014).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   2